Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species Requirement
2.	This application contains claims directed to the following patentably distinct species:
I.	Hindered urea bond polymer comprising recurring units from a polyisocyanate and a hindered amine substituted acrylate monomer,
II.	Hindered urea bond polymer comprising recurring units from a polyisocyanate and a hindered amine substituted butadiene monomer,
III.	Hindered urea bond polymer comprising recurring units from a polyisocyanate and a hindered amine substituted ethylene monomer,
IV.	Hindered urea bond polymer comprising recurring units from a polyisocyanate and a hindered amine substituted styrene monomer,
V.	Hindered urea bond polymer comprising recurring units from a polyisocyanate and a hindered amine substituted vinyl ester monomer,
VI.	Hindered urea bond polymer comprising recurring units from a polyisocyanate and a hindered amine substituted vinyl ether monomer,
VII.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and a (meth)acrylate monomer substituted by an isocyanate group,
VIII.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and a butadiene monomer substituted by an isocyanate group,
IX.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and an ethylene monomer substituted by an isocyanate group,
X.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and a norbornene monomer substituted by an isocyanate group,
XI.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and a styrene monomer substituted by an isocyanate group,
XII.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and a vinyl chloride monomer substituted by an isocyanate group,
XIII.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and a vinyl ester monomer substituted by an isocyanate group,
XIV.	Hindered urea bond polymer comprising recurring units from a crosslinking agent substituted with two or more hindered amine groups and a vinyl ether monomer substituted by an isocyanate group,
The species are independent or distinct because each species is structurally distinct depending on the group and the location of the hindered amine and therefore also possess distinct properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a       separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
4.	In view of the number of species from which election is to be made, a telephonic election has not been attempted.
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765